


Exhibit 10.11




CORPORATE SERVICES AGREEMENT



AGREEMENT, made as of this 1st day of January 2006, between Pukka USA, Inc. a
Utah corporation with its offices at 892 North 340 East, American Fork, Utah,
84003 (hereinafter known as the “Company”) and Birchwood Capital Advisors Group,
Inc. with its offices at 264 Union Blvd, First Floor, Totowa, NJ, 07512
hereinafter Known as the "Consultant".

          WHEREAS, the Consultant is in the business of providing management
consulting , corporate advisory and capital advisory services.

          WHEREAS, the Company desires to retain the Consultant to perform
consulting services in connection with the Company's business affairs on a
non-exclusive basis, and the Consultant is willing to undertake to provide such
services on that basis and as hereinafter set forth.

NOW, THEREFORE, the parties agree as follows:


1.     TERM OF AGREEMENT. The term of the agreement shall be one (1) years from
the date signed herein.

2.     NATURE OF SERVICES. The Consultant will use his best efforts and render
advice and assistance to the Company on business-related matters (all of which
services are hereinafter collectively referred to as the “Corporate Services
Agreement” and in connection therewith, the Consultant shall at the Board of
Director’s request:

          a.     Attend meetings of the Company's Board of Directors, Executive
Committee, and Financial Committee(s) when so requested by the Company.

Attend meetings and at the request of the Company to review, analyze and report
on proposed business opportunities. These meetings are to include operations and
production meetings when the Company deems necessary.

          c.     Consult with the Company concerning on-going strategic
corporate planning and long-term investment policies, including any revisions of
the Company's business plan, any revisions of the Company’s corporate governance
guidelines or accounting policies, and any changes to its short term or long
term goals.

Consult with and advise the Company with regard to any and all potential
mergers, acquisitions and/or reverse merger opportunities that the Consultant
and  Company mutually agree would advance the prospects of the Company and
benefit its shareholders.

          e.     The Consultant has no authority to bind the Company and his
sole duties are to report recommendations to the Company's Board of Directors.

Anything to the contrary herein notwithstanding, it is recognized and agreed
that the Consultant's services will not include any service that constitutes the
rendering of legal opinions, performance of work that is in the ordinary purview
of a certified public accountant, or any work that is in the ordinary purview of
a registered securities broker/dealer.

3.     COMPENSATION. As full payment for its services set forth above the
Company shall issue to the Consultant 1,000,000 shares of its only class of
common stock in lieu of any and all cash compensation as it relates to Section 2
above.





--------------------------------------------------------------------------------





          a.     The Company agrees to grant the Consultant “piggyback
registration rights” and agrees to register all of the Consultants common stock
with any registration statement(s) it may file including but not limited to
SB-1, SB-2, S-1 or S-3.              

4.     REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to Consultant each such representation and
warranty being deemed to be material, that:

          a.     The Company will cooperate fully and timely with the Consultant
to enable the Consultant to perform his activities and obligations under the
Agreement.

          b.     The execution and performance of this Agreement by the Company
has been authorized by the Board of Directors of the Company in accordance with
applicable law.

          c.     The entry into and the performance by the Company of this
Agreement will not violate any applicable court decree, law or regulation, nor
will it violate any provision of the organizational documents of the Company or
any contractual obligation to which the Company may be bound.

          d.     Since the Consultant will rely upon information being supplied
him by the Company, all such information shall be true, accurate, complete and
not misleading, in all material respects.

          e.     The Shares, when issued, will be duly and validly issued, fully
paid and non-assessable with no personal liability to the ownership thereof.

          f.     The Company will act diligently and promptly in reviewing
materials submitted to it by the Consultant to enhance the timely distribution
of such materials and will inform the Consultant of any material inaccuracies
contained therein prior to dissemination.

5.     REPRESENTATIONS AND WARRANTIES OF CONSULTANT. By virtue of his execution
hereof, and in order to induce the Company to enter into this Agreement, the
Consultant hereby represents and warrants to the Company as follows:

          a.     The Consultant has full power and authority to enter into this
Agreement, to enter into a consulting relationship with the Company as provided
for and described herein, and to otherwise perform this Agreement in the time
and manner contemplated.

          b.     The Consultant has the requisite skill and experience to
perform the services contemplated by this Agreement, to create and implement the
services listed in Section 2, and to carry out and fulfill his duties and
obligations hereunder.

          c.     The Consultant is not an officer, director, shareholder,
control person, principal or affiliate of any underwriter, broker or finders
which is doing or has done business with or on behalf of the Company.

          d.     The Consultant hereby acknowledges, agrees and accepts that
pending delivery of the Common Shares and thereafter during and throughout the
entire term of this Agreement, the Consultant shall be exclusively responsible
for the payment of any expenses relating to the services to be performed, at its
sole expense unless otherwise approved by the Company.

          e.     The Consultant will make no representation that he has the
authority to bind the Company in any matter whatsoever.

6.     LIABILITY OF THE CONSULTANT

management advice and other services as herein provided, neither the Consultant,
nor any employee or agent thereof, shall be liable to the Company or its
creditors for error of judgment or for anything except malfeasance,





--------------------------------------------------------------------------------





bad faith or gross negligence in the performance of his duties, or reckless
disregard of his obligations and duties under this Agreement.



It is further understood and agreed that Consultant may rely upon information
furnished to him by the Company reasonably believed to be accurate and reliable
and that, except as herein provided, the Consultant shall not be accountable for
any loss suffered by the Company by reason of the Company's action or non-action
on the basis of any advice, recommendation or approval of the Consultant, his
employees or agents.



The parties further acknowledge that the Consultant undertakes no responsibility
for the accuracy of any statement made by management contained in press releases
or other communications, including, but not limited to, filings with the
Securities and Exchange Commission and the National Association of Securities
Dealers, Inc.



7.     STATUS OF CONSULTANT. The Consultant is an independent contractor and has
no authority to bind the Company without the approval from the Board of
Directors. The Consultant shall not have, nor be deemed to have, any fiduciary
obligation or duties to the Company.



8.     OTHER ACTIVITIES OF CONSULTANT. The Company recognizes that the
Consultant now renders, and may continue to render, consulting and advisory
services to other companies which may or may not have policies and conduct
activities similar to those of the Company. The Consultant shall be free to
pursue, conduct and carry on for the Consultant's own account (or for the
account of others) such activities, employment, ventures, businesses and other
pursuits as the Consultant in his sole, absolute and unfettered discretion, may
elect, provided the Consultant and any such activities by him or on his behalf
do not violate Paragraph 10 of this Agreement, or any other provision hereof.



9.     DISCLAIMER BY CONSULTANT. The Consultant will prepare certain materials
for the Company. Consultant makes no representation that his services will
result in any enhancement of the Company.



10.     CONFIDENTIALITY. Until such time as it may be publicly disclosed, the
Consultant agrees that any information, materials or documents provided by the
Company will not be revealed or disclosed to the public or any third person,
except in the performance of this Agreement and with the Company's consent. Upon
completion of the term of this Agreement and at the written request of the
Company, the Consultant will return any original documentation provided by the
Company to the Consultant. The Consultant will require similar confidentiality
agreements from his employees and/or agents where he reasonably believes they
will come in contact with confidential material.

11.     MISCELLANEOUS.

          a.     The Company shall make all final decisions with respect to
consultation, advice and services rendered by the Consultant.

          b.     This Agreement contains the entire agreement of the parties
hereto and there are no agreements, representations or warranties other than
those contained herein. Neither party may modify this Agreement unless in
writing and signed by both parties.

          c.     This Agreement shall be governed by and construed in accordance
with the laws of the State of Utah.

          d.     Any controversy or claim under, arising out of, or related to
this Agreement shall be settled by arbitration in accordance with the rules and
under the auspices of the American Arbitration Association to be conducted in
Utah.

          e.     This Agreement shall supersede and replace all previous
agreements between the parties, both written and oral.





--------------------------------------------------------------------------------





12.           NOTICES. All notices and other communications hereunder shall be
in writing and shall be deemed to have been given if delivered in person or sent
by prepaid first class registered or certified mail, return receipt requested to
the last known address of any party hereto.

IN WITNESS WHEREOF, the undersigned have executed this Agreement effective as of
the day and year first above written.



/s/ Leonard DuCharme



/s/ Chris Giordano

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Mr. Leonard DuCharme
CEO/ Pukka USA, Inc



Mr. Chris Giordano
President/Birchwood Capital Advisors Group, Inc





















--------------------------------------------------------------------------------






July 6, 2006



Sunrise U.S.A. Incorporated
3203 E. Ovid Ave.
Des Moines, IA 50317
Attention:  Chief Executive Officer

Pukka USA, Inc.
892 North 340 East
American Fork, Utah 84003 
Attention:  Chief Executive Officer

Ladies and Gentlemen:

Reference is hereby made to that certain Share Exchange Agreement, dated June 7,
2006, by and among Pukka USA, Inc., a Utah corporation (“Pukka”), Sunrise U.S.A.
Incorporated, a Nevada corporation (“Sunrise”), Paul Ressler and Leonard
DuCharme, and the other individual shareholders of Pukka listed on signatories
thereto (the “Share Exchange Agreement”).

In connection with the Share Exchange Agreement, the undersigned hereby
surrenders all of its rights to receive shares of Pukka common stock, par value
$.001 per share and consents to the receive shares of Sunrise common stock, par
value $.0001 per share in lieu thereof.

Sincerely,

Birchwood Capital Advisors Group, Inc.

By: /s/ Christopher Giordano                      
Christopher Giordano, President














--------------------------------------------------------------------------------